Citation Nr: 1206112	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-18 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 to September 1964, from November 1964 to November 1967, and from June 1969 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claim for service connection for GERD.

The Veteran cancelled his hearing before the Board that was scheduled in January 2012.  He did not request that the hearing be rescheduled, nor did he provide good cause.  Therefore, his hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression; however, the RO granted those benefits in a June 2011 rating decision.  Therefore, the issues no longer remain on appeal, and no further action is necessary.

The Board further observes that the Veteran submitted a statement in February 2010 in which he raised the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  In addition, his representative provided a written brief presentation in January 2012 in which he claimed entitlement to service connection for bilateral hearing loss and a left arm and shoulder disorder.  Those issues are not currently before the Board because they have not yet been adjudicated by the RO.  Accordingly, the issues of entitlement to TDIU and to service connection for bilateral hearing loss and a left arm and shoulder disorder are referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, it appears that there may be additional records that are not associated with the claims file.  In this regard, the Board notes that the Wm. Jennings Bryan Dorn VA Medical Center sent a letter to the Veteran in July 2008 informing him that he was being referred to an outside provider for a gastrointestinal consultation.  However, the claims file, as well as the virtual file, does not contain any private medical records regarding such a consultation.  

The Board also notes that the claims file does not contain any VA treatment records dated prior to September 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).   VA has a duty to seek such records. 38 C.F.R. § 3.159(c).

Moreover, VA medical records dated in September 2007 note that the Veteran had reported being hospitalized for 10 days at Moncrief Army Community Hospital during which he underwent a variety of testing, including an esophagogastroduodenoscopy (EGD).  Such records are not associated with the claims file or virtual file.  

Based on the foregoing, there appears to be outstanding VA and private medical records that may be pertinent to the Veteran's current claim.  Therefore, the RO should attempt to obtain and associate with the claims file any outstanding medical records pertaining to a gastrointestinal disorder.

In addition, the Board notes that the Veteran's representative contended that the Veteran may have GERD secondary to his service-connected disabilities.  In this regard, he asserted in the January 2012 written brief presentation that the medications for the service-connected disabilities have side effects of heartburn, nausea, and vomiting and noted that the side effects of cancer drugs have not been considered in this case.  

The Board notes that the Veteran has not been provided with the regulations pertaining to secondary service connection.  Indeed, the statement of the case and supplemental statement of the case did not include the provisions of 38 C.F.R. § 3.310.  Moreover, a VA examination and medical examination are necessary to determine whether any current gastrointestinal disorder has been caused by or aggravated by the Veteran's service-connected disabilities.  

Lastly, the Board observes that additional evidence has been received, namely information obtained from the Internet, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not submitted a waiver of the RO's initial consideration of the evidence.  Therefore, the RO must review the evidence and, if a grant of the benefit sought is not made, issue a SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a gastrointestinal disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for private medical records regarding the gastrointestinal consultation to which VA referred him, as well as for records documenting his hospitalization and testing at Moncrief Army Community Hospital.  

The RO should also obtain and associate with the claims file any pertinent VA medical records dated prior to September 2007 and from March 2011 to the present.

2.  Following the completion of the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is currently service-connected for PTSD, non-Hodgkin's lymphoma, progressive muscular atrophy, and residuals of anorexia and malnutrition.  His representative has contended that the side effects of the Veteran's medications for these disorders have caused heartburn, nausea, and vomiting, and he has submitted information obtained from the Internet to support this assertion.  

The examiner should identify all current gastrointestinal disorders that have been present at any time since May 2008 and specifically state whether the Veteran has GERD.  

For each diagnosis identified, the examiner should opine as to whether the disorder is causally or etiologically related to the Veteran's military service.  If not, he or she should state whether it is at least as likely as not that the current disorder was either caused by or permanently aggravated by the Veteran's service-connected disabilities, including the medication he takes for such disorders.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action or development is required, it should be undertaken prior to further adjudication.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



